Per Curiam : This was a proceeding before a justice of the peace, for the trial of the right of property, under our statute. Lucas attempted to appeal to the circuit court, but did not file his appeal bond until after the expiration of five days from the entry of judgment. Beebe appeared in the circuit court, and moved to dismiss the appeal. The motion was sustained by the court and the appeal dismissed, and from this judgment Lucas appeals to this court. The only point made by counsel for appellant is, that Beebe having entered his appearance, (counsel insists, a general appearance in the circuit court) could not be allowed to move to dismiss the appeal—that the appearance was such as waived all objections as to the mode of removing the cause to the circuit court. In this position we can not concur. By a fair construction of the words of the record, we think Beebe had not waived his right to make this motion. The judgment must be affirmed. Judgment affirmed.